Citation Nr: 1624691	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was scheduled to appear at the Muskogee RO for a videoconference hearing before a Veterans Law Judge in February 2014; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In May 2014, the Board remanded the issues of entitlement to service connection for disabilities of the low back and right knee.  In a December 2014 decision, the Board denied the Veteran's claims.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court partially vacated the Board's December 2014 decision, and remanded the issues of entitlement to service connection for disabilities of the low back and right knee for appropriate action, pursuant to an April 2016 Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the April 2016 Joint Motion for Partial Remand, the parties agreed that the Board failed to ensure that VA fulfilled its duty in obtaining relevant records.  The parties determined that "the record reflects that VA did not attempt to obtain workmen's compensation records reported by the Veteran."  Specifically, the parties noted that, at an August 2013 VA examination, the Veteran "reported he was initially evaluated for a right knee condition in 1980-1985 for a workers' compensation injury claim, and was diagnosed with a knee strain and put in a knee brace."  In addition, a June 2014 VA examination report documented the Veteran's report "that in the 1980s or 1990s he injured his low back, filed a workers' compensation claim, and was treated by a chiropractor."  Crucially, the parties found "[t]here is no evidence of record that VA attempted to obtain [the Veteran's] workers' compensation claim and chiropractor treatment records."

Thus, in order to comply with the mandates of the Joint Motion, the Board finds that the issues on appeal must be remanded in order for VA to attempt to obtain the above-identified outstanding workmen's compensation and chiropractic treatment records.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all documents and decisions (to include any medical records underlying a decision) pertaining to any workmen's compensation claims that may have been filed between 1980-1985 and 1980s-1990s as to the Veteran's right knee and/or low back, which necessitated treatment by a chiropractor, as referenced above.  See the Joint Motion for Partial Remand dated April 2016.

2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, including all records from the chiropractor, referenced in the June 2014 VA examination report.  See the Joint Motion for Partial Remand dated April 2016.

3.  Thereafter, undertake any additional development suggested by the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

